          Case 1:16-cr-00809-VM Document 547
                                         546 Filed 08/18/20
                                                   08/17/20 Page 1 of 1




                                                                                                    8/18/2020




                                       August 17, 2020
Via ECF

Honorable Victor Marrero
United States District Judge
Southern District of New York
New York, New York 10007

       RE:    USA vs Richard Feliz, et al., S3-16-Cr-809 (VM)
              Emil Matute

Dear Judge Marrero:

       I represent Emil Matute in connection with the above referenced indictment. Mr.
Matute’s sentencing is scheduled for December 11, 2020. He respectfully requests that he be
sentenced remotely, by video conference as soon as the Court has availability.

        Mr. Matute is prepared to knowingly and voluntarily waive his right to be physically
present in the Courtroom during his sentencing, furthermore, I believe that it would be in the
interests of justice to allow his sentence to be conducted remotely.

        The government consents to Mr. Matute’s request to be sentenced remotely provided it
is given one week to respond to Mr. Matute’s sentencing memorandum.

       Your Honor’s consideration of this request is greatly appreciated.

                                    Respectfully yours,
                                                                The request for remote sentencing is granted.
                                    /s/Thomas Ambrosio          Sentencing will proceed via teleconference unless
                                                                the Court finds videoconference is readily available.
                                    Thomas Ambrosio

cc:    Emil Matute                                               8/18/2020



_____________________________________________________________________________
750 Valley Brook Avenue  Lyndhurst  New Jersey 07071  201.935.3005  201.935.7667 ∞ fax
                                 tambrosio@legal750.com
